Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered.
With regard to Melsheimer and Dillon, applicant argues that amended claim 71 overcomes these references.  The examiner finds this argument convincing as these references fail to disclose a handle having  a curvilinear axis.  A new rejection is made over Melsheimer in view of Wellman et al (US 2005/0096646)
With regard to Arakawa, Applicant’s arguments are not convincing.  Arakawa discloses the invention of claim 71, wherein the handle axis is curvilinear, the catch is a protrusion that extends in a forward direction from the head portion, and includes a finger rest (fig. 4).
Applicant argues that the claimed handle is configured such that the operator can release of partially release the grip on the handle, thereby enabling the operator to relax and flex the hand, and that the handle will hang from the catch finger.  Applicant argues that the catch providing a finger rest performs this function.  The examiner does not find this argument convincing because the scope of the claimed catch does not necessarily result in this function. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 71, 74-77, 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa (US 4,617,915).
Regarding claim 71, Arakawa discloses a steering handle (col. 4, lines 42-48), comprising a housing including a body portion defining a handle axis that is curvilinear (see annotated fig. 4 below) and a head portion and base portion separated by the body portion along the handle axis (see fig. 4 annotated below), the housing defining a mid-plane that is coplanar with the handle axis an passes through a forward side and a rearward side of the housing, wherein the housing defines a transition portion at a junction between the body portion and the head portion, the head portion and the transition portion defining a catch on the forward side of the housing at the mid-plane (see fig. 4 annotated below), the catch formed by a protrusion that extends in a forward direction from the head portion, and the protrusion provides a finger rest (see fig. 4 below: finger is resting on the front of the catch).

    PNG
    media_image1.png
    548
    763
    media_image1.png
    Greyscale

Regarding claim 74, Arakawa discloses a push button actuator 66 disposed proximate the finger rest (fig. 4).
Regarding claim 75, Arakawa discloses that the push button actuator 66 is disposed on the head portion proximate the protrusion (fig. 4).
Regarding claim 76, Arakawa discloses that the catch defines a hook profile at the mid-plane (see fig. 4 annotated below).

    PNG
    media_image2.png
    568
    617
    media_image2.png
    Greyscale

Regarding claim 77, Arakawa discloses that the catch defines an opening at the mid-plane, the opening being defined along a reference line that defines a minimum opening dimension from the forward side of the body portion of the handle to a reference point and a distal end portion of the protrusion (see fig. 4 annotated below), and the catch defines a depth at the mid-plane, the depth being defined as a maximum depth dimension from the reference line to the hook profile that is perpendicular to the reference line (see fig. 4 annotated below).

    PNG
    media_image3.png
    548
    617
    media_image3.png
    Greyscale

Regarding claim 81, Arakawa disclose that the rearward side of the body defines a convex portion and the forward sides of the body devices a concave portion (see fig. 4 above).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 78, 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa.
Claim 78 calls for the maximum depth dimension to be within a range of 13m to 28mm.  Arakawa shows the maximum depth as defined above with regard to claim 77.  However, Arakawa does not disclose the dimension of the depth.  Arakawa shows that the depth receives a human finger or a portion of a human finger.  Fig. 7A of the instant application shows that the depth of the catch corresponds to the size of a portion of the user’s finger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the depth of the catch of Arakawa is of a size similar to that of the instant invention as the user’s finger comfortably fits within the catch.
Claim 82 calls for the radius of the curve of the handle to be in a range of 100mm to 500 mm.  Arakawa does not disclose this range. However, Arakawa discloses that the angle of the curve of the handle can be adjusted by the user to achieve any comfortable configuration for the user (fig. 7; col. 6, lines 29-36, 61-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the handle of Arakawa to have a curve with a radius as claimed because the handle can be adjusted to any angle to suit the particular needs and comfort of the user.

Claim(s) 71, 79, 83-87, 90  is/are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer (US 2020/0054194) in view of Wellman et al (US 2005/0096646).
Regarding claim 71, Melsheimer discloses a steering handle (page 1, para. 0002), comprising a housing 218 including a body portion defining a handle axis and ahead portion and base portion separated by the body portion along the handle axis (see fig. 3 annotated below), the housing defining a mid-plane that is coplanar with the handle axis an passes through a forward side and a rearward side of the housing, wherein the housing defines a transition portion at a junction between the body portion and the head portion, the head portion and the transition portion defining a catch on the forward side of the housing at the mid-plane (see fig. 3 annotated below), the catch formed by a protrusion that extends in a forward direction from the head portion, and the protrusion provides a finger rest (fig. 3: the user may rest their finger on the head above the catch).


    PNG
    media_image4.png
    868
    626
    media_image4.png
    Greyscale

Claim 71 differs from Melsheimer in calling for the handle body to have an axis that is curvilinear.  Wellman teaches a handle for manipulating a medical device, and having actuators 77 accessible to the user’s thumb, wherein the handle body 51 has an axis that is curvilinear (fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle body of Melsheimer to have an axis that is curvilinear as taught by Wellman because this is a known shape for a handle meant to be grasped by a user and may provide increased comfort in the hand of the user.
Regarding claim 79, Melsheimer discloses that the housing defines a cross section about the handle axis as the transition portion, that defines a junction dimension coplanar with the mid-plane that is reduced relative to the head portion and the body portion at the mid-plane immediately adjacent the transition portion (see fig. 3 annotated above – narrowest cross section at the transition portion).
Regarding claim 83, Melsheimer discloses a thumb lever 30 coupled to the head portion, the lever being rotatable about a lateral axis that is orthogonal to the mid plane (fig. 1).
Regarding claim 84, Melsheimer discloses that the thumb lever extends in a rearward direction (fig. 3).
Regarding claim 85, Melsheimer discloses that the base portion includes a bulkhead 102 (fig. 3).
Regarding claim 86, Melsheimer discloses that the exterior surface of the bulkhead is centered about a bulkhead plane (axis 94), the bulkhead plane intersecting the body portion of the handle at the forward side of the housing to define a junction point on the mid-plane, the bulkhead plane defining an acute slope angle that extends distally from a reference vector that is normal to the forward side of the housing at the junction point (see fig. 3 annotated below).

    PNG
    media_image5.png
    824
    552
    media_image5.png
    Greyscale

Regarding claim 87, Melsheimer discloses that the angle between the handle axis 90 and the bulkhead axis 94 is 30-45 degrees (page 3, para. 0024), and therefore the acute slope is also 30-45 degrees as shown above.
Claim 89 calls for the center of gravity of the steering handle to be located proximate the base portion and centered below the catch along a vertical axis.  The handle of Melsheimer necessarily has a center of gravity, however the exact location is not disclosed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the center of gravity of the handle is located proximate the base portion and centered below the catch because the body portion below the catch is the central part of the handle and makes up the largest portion of the handle and therefore one would expect the center of gravity to lie somewhere in this region.
Regarding claim 90, Melsheimer discloses the steering handle of claim 71 as discussed above, and further including a steerable catheter 12 and an electrical cable 29 (page 2, para. 0015: power cord) each coupled to the base portion of the steering handle (fig. 3) to equalize the balance of the handle.  The catheter and the cord are located on opposite sides of the handle and therefore balance the handle.

Allowable Subject Matter
Claim 88 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance can be found it the prior Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783